Case: 4:18-cv-01294-RLW Doc. #: 106 Filed: 07/06/21 Page: 1 of 1 PageID #: 1409




                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF MISSOURI
                                  EASTERN DIVISION

 DAVID WHITT,                         )
                                      )
              Plaintiff,              )
                                      )
       v.                             )                       No. 4:18-CV-1294 RLW
                                      )
 CITY OF ST. LOUIS, RYAN J. LINHORST, )
 MATTHEW T. KARNOWSKI, MATTHEW )
 A. SHAW, BOBBY D. BAINE, and DOES    )
 1-3,                                 )
                                      )
              Defendants.             )

                                          JUDGMENT

       In accordance with the Memorandum and Order of this date and incorporated herein,

       IT IS HEREBY ORDERED, ADJUDGED, and DECREED that judgment is entered in

favor of remaining Defendants Ryan J. Linhorst, Matthew T. Karnowski, and Matthew A. Shaw,

and against Plaintiff David Whitt, on all of Plaintiff’s remaining claims.

       Costs are assessed against Plaintiff.




                                                      RONNIE L. WHITE
                                                      UNITED STATES DISTRICT JUDGE


Dated this 6th day of July, 2021.
